Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present application is filed on 11/30/2019. 
This office action is responsive to the Amendment filed on 17 October 2022.  As directed by the Amendment, claims 1 and 11 have been amended, and claims 4, 8, 14 and 18 have been canceled.  Claims 1-3, 5-7, 9-13, 15-17, and 19-22 are pending in the application.
In response to amendments and/or remarks filed on 10/17/2022, the claim objections made in the previous Office Action has been withdrawn. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/17/2022 has been entered.
 
Response to Arguments
Applicant's arguments filed 10/17/2022 have been fully considered but they are not persuasive. 
Applicant asserts that Hadad in view of Segal, or Plis, “does not disclose a "nutrient body measurement". Applicant respectfully asserts that the above-quoted language cannot disclose a "nutrient body measurement." Therefore, applicant respectfully submits that the Office has not demonstrated that Hadad, Segal, or Plis, alone or in combination, discloses a "nutrient body measurement." Thus, Applicant respectfully submits that Hadad, Segal, and Plis, alone or in combination, fail to disclose each and every element of claim 1 and that claim 1 is thus allowable as claimed, and the rejection to claim 1 has been overcome. Accordingly, and for at least these reasons, Applicant respectfully requests reconsideration and that this rejection be withdrawn.” (Remarks pg. 9-10)

Examiner’s response: 
The Examiner respectfully disagrees. Hadad teaches collecting a variety of physiological inputs associated with the user and health data of the user which include nutrition, activity, sleep, genetics, glucose level[corresponds to nutrient body measurement] as evidence by ¶ [0248]. The instant specification on ¶ [0051] stated that “nutrient body measurement may include one or more blood test results that identify extracellular and intracellular levels of nutrients…” and Examiner notes that glucose corresponds to nutrient.

Claim Objections
Claims 5-7 and 15-17 are objected to because of the following informalities:  
Claims 5-7 and 15-17 have the status identifier “original” in the present amendment, but these claims have been “currently amended” for example claims 5-7 now recites “The system of claim 1…” and claims 15-17 recites “The method of claim 11…”. Appropriate correction is required.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-7, 9-13, 15-17, and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Hadad (US 2019/0295440) (previously cited) in view of Segal et al. (US 2016/0232311, hereinafter “Segal”) (previously cited) and further in view of Plis et al., “A Machine Learning Approach to Predicting Blood Glucose Levels for Diabetes Management,” Modern Artificial Intelligence for Health Analystics: Papers from the AAAI-14, hereinafter “Plis”. 
Regarding claim 1 (Currently Amended), 
Hadad discloses [a] system for informing food element decisions in the acquisition of edible materials from any source, the system   comprising a processor coupled to a memory, the processor further configured to: receive, from a user client device operated by a user, a food element descriptor (Hadad, ¶ [0043] a system “comprising one or more processors configured to execute software instructions […]  to collect and aggregate a plurality of data sets”; (Hadad, ¶ [0210] “the food analysis system can automatically obtain data (images or texts) related to the foods from one or more sources”, including user input; Hadad, ¶ [0068] "the food analysis system 210 can also be configured to connect to a user's mobile device 320 and collect food-related images taken or saved by the user") 
wherein the food element descriptor further comprises a sequence uniquely identifying a particular food element; (Hadad, Fig. 12 A and ¶ [0238] "the Lemon Cheesecake 1210 is identified by its product code 1230") 
retrieve, by the processor, from a physiological database, at least an element of user physiological data comprising a user nutrient body measurement; (Hadad, ¶ [0248] “the device/data hub can generate a user's personalized data network between devices, such as a wearable device, a mobile device, or a medical device in order to automatically collect a variety of physiological inputs associated with the user and aggregate biomarker and health data of the user (e.g. nutrition, activity, sleep, genetics, glucose level[corresponds to nutrient body measurement], menstrual cycle, etc.”) (emphasis added))
identify, using the nutrient body measurement and a machine-learning algorithm, a plurality of constitutional effect labels, each of the plurality of constitutional effect labels indicating one of a positive or negative effect on the user; (Hadad, ¶ [0262] "different food items can be classified into two trend groups based on their effect on an individual's blood glucose level", for example foods that affect blood glucose level negatively, versus foods that have a relatively small effect on blood glucose level.) [The two trend groups correspond to the “non-hypoglycemic” and “hypo or hyperglycemic” labels taught by Plis below.]
 […] classify, using a food element classifier […], the food element descriptor as a function of the plurality of constitutional effect labels; (Hadad, ¶ [0262] the system "can extract known events (e.g. food consumption) and its associated blood sugar levels, and classify the known events by a degree of change in blood glucose level in response to each event" 
and display, by the processor, (¶ [0034] “The tangible computer readable medium can store instructions that, when executed by one or more processors, causes one or more processors to perform a computer…”) on a graphical user interface for the specific user, the food element descriptor and a constitutional effect label for the food element descriptor, wherein the food element descriptor is displayed according to a food element category of the food element descriptor. (Hadad, Figs. 40A and 40B and ¶ [0311] showing previous meals entered by the user, including “Bread & Smoked Salmon” or “Steak and mashed potatoes” (corresponding to claimed “food element descriptor”), along with a grade for each meal (‘A’ through ‘F’, corresponding to the claimed “constitutional effect label”) denoting the effect of the meal on the user’s glucose response, with a grade of ‘A’ denoting “a most balanced glucose response” and ‘F’ denoting “a poor glucose response.”  The displayed meals are categorized by meal type/time (‘breakfast,” “lunch,” or “dinner”) or food type (“breads,” “desserts,” or “beverages”) (corresponds to claimed “a food element category of the food element descriptor”)
Hadad does not disclose generate a food element classifier, wherein the food element classifier comprises a classification algorithm, wherein the classification algorithm is trained by using training data comprising user physiological data sets of a plurality of users, the user physiological data sets comprising at least a […] of a user of the plurality of users, wherein the training data correlates the food element descriptor to the plurality of identified constitutional effect labels
Segal teaches generate a food element classifier, (Segal, ¶ [0001] “The present invention, in some embodiments thereof relates to nutrition and, more particularly, but not exclusively, to a method and apparatus for predicting a response of a subject to one or more foods.”) wherein the food element classifier comprises a classification algorithm, (Segal. ¶ [0036] “According to some embodiments of the invention the machine learning procedure comprises at least one procedure selected from the group consisting of classification, regression, clustering, […]”)
wherein the classification algorithm is trained by using training data comprising user physiological data sets of a plurality of users (Segal, ¶ [0179] “The group and subject databases can be used as a training set from which the machine learning procedure can extract parameters that best describe the dataset. Once the parameters are extracted, they can be used to predict the response for the selected food.”; Segal, Fig. 2B showing database entries [corresponds to claimed training data] for M subjects and N foods, as well as the responses [corresponds to claimed “physiological data”] of each of the M subjects to each of the N foods.), 
the user physiological data sets comprising […], wherein the training data correlates the food element descriptor to the plurality of identified constitutional effect labels (Segal, Fig. 2B showing database entries [corresponds to claimed training data] for M subjects and N foods, as well as the responses [constitutional effect labels] of each of the M subjects to each of the N foods.)

Segal is analogous art, as it is in the field of artificial intelligence and is directed to the task of predicting the physiological effects on a user of consuming a particular food item.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to apply the training data and machine learning methods of Segal with the machine learning of Hadad, the motivation being that there are a variety of supervised and unsupervised machine learning methods suitable for use in a system for predicting the physiological effects on a user from consuming a particular food, as listed by Segal at ¶ [0182]

While Hadad ¶ [0248] as cited above discloses blood glucose level (corresponds to claimed user nutrient body measurement), the above combination does not explicitly teach wherein identifying the plurality of constitutional effect labels comprises: receiving physiological training data wherein physiological training data further comprises physiological data and correlated to constitutional effect labels; 
and training, using the machine-learning algorithm and the physiological training data, a physiological model correlating physiological data with constitutional effect labels;
 inputting the at least an element of user physiological data comprising the user nutrient body measurement into the physiological machine- learning model; 
and outputting, from the physiological machine-learning model, the plurality of constitutional effect labels as a function of the physiological machine- learning and the at least an element of user physiological data comprising the user nutrient body measurement.
Plis also teaches using a user’s blood glucose level as a nutrient body measurement (Plis, pg. 37, Col. 1, first full paragraph “A physiological model of glucose dynamics can be seen as a continuous dynamic model that is described by its state variables X, input variables U, and a state transition function that computes the next state given the current state and input variables i.e. Xt+1 = f(Xt, Ut). The vector of state variables X is organized according to the three compartments as follows: […] G(t) = blood glucose concentration (mg/dl)” [The predictive model of Plis takes the user’s blood glucose level at time t as a state variable input]
Plis further teaches wherein identifying the plurality of constitutional effect labels comprises: receiving physiological training data wherein physiological training data further comprises physiological data and correlated to constitutional effect labels; (Plis, pg. 35, Col. 2, last paragraph “The collected data consists of blood glucose measurements, taken at five minute intervals through a continuous glucose monitoring (CGM) system, and the corresponding daily events that impact BG [Blood Glucose] levels, such as insulin, meals, exercise and sleep.”;
Plis, pg. 38, “Hypoglycemia Prediction,” ¶ 2, “In order to estimate the system’s performance on predicting hypoglycemia, we constructed a much larger dataset of 5,816 test points as follows. First, consecutive CGM readings under 70 mg/dl were combined into hypo events.” [consecutive glucose readings under 70 mg/dl in the dataset are correlated with “hypo” (hypoglycemia) events, corresponding to a “constitutional effect label” as claimed.];
Ibid., “For example, if a patient had 64 hypo events and the ratio of non-hypo to hypo points was 25 to 1, then 1600 non-hypo points were selected at random from the patient’s CGM history. Each sampled point was checked to make sure that the BG level did not fall under 70 mg/dl in the next hour.” [The system also identifies training data corresponding to a “non-hypo” (non-hypoglycemic) state, corresponding to a “constitutional effect label” as claimed.])
and training, using the machine-learning algorithm and the physiological training data, a physiological model correlating physiological data with constitutional effect labels; (Plis, pg. 38, Col. 1, first full paragraph, “During evaluation, each of the 5,816 test points served as the prediction time t0.  The SVR system [Support Vector Regression model, corresponding to claimed “physiological model”] was trained on data preceding time t0, and predictions were made for future timestamps in 5 minute increments, from t0 + 5 to t0 + 60. If any one of the 12 predictions was less than 70 mg/dl, the system was considered to have predicted a hypo event. Otherwise, the system was considered to have predicted a non-hypo
event.”)
 inputting the at least an element of user physiological data comprising the user nutrient body measurement into the physiological machine- learning model; (Plis, pg. 35, Col. 2, last paragraph “The collected data consists of blood glucose measurements, taken at five minute intervals through a continuous glucose monitoring (CGM) system, and the corresponding daily events that impact BG [Blood Glucose] levels, such as insulin, meals, exercise and sleep.”)
and outputting, from the physiological machine-learning model, the plurality of constitutional effect labels as a function of the physiological machine- learning and the at least an element of user physiological data comprising the user nutrient body measurement (Plis, pg. 38, Col. 1, first full paragraph, “During evaluation, each of the 5,816 test points served as the prediction time t0.  The SVR system was trained on data preceding time t0, and predictions were made for future timestamps in 5 minute increments, from t0 + 5 to t0 + 60. If any one of the 12 predictions was less than 70 mg/dl, the system was considered to have predicted a hypo event. Otherwise, the system was considered to have predicted a non-hypo
event.” [The system is trained on past data including blood glucose measurements, and predicts future occurrences of hypoglycemic and non-hypoglycemic conditions, corresponding to claimed “plurality of constitutional effect labels”]
Plis is analogous art, as it addresses the task of predicting a user’s future hypoglycemic or non-hypoglycemic conditions based on present glucose levels as well as daily events that impact BG levels such as insulin, meals, exercise and sleep.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the blood glucose measurements, daily events, and SVR predictive model of Plis into the food classifier of Hadad, the benefit being that “[b]eing able to accurately predict impending hyper or hypoglycemia would give patients time to intervene and prevent these BG excursions, improving overall health, safety, and quality of life,” as recited by Plis on pg. 35, “Introduction and Motivation,” ¶ 2

The above combination of references further teaches and wherein responsive to training, (Segal, ¶ [0179] “The group and subject databases can be used as a training set from which the machine learning procedure can extract parameters that best describe the dataset. Once the parameters are extracted, they can be used to predict the response for the selected food.”) the food element classifier is configured to provide an output of one or more constitutional effect labels of the food element description for a specific user responsive to an input of the nutrient body measurement of the specific user (Plis, pg. 37, Col. 1, first full paragraph “A physiological model of glucose dynamics can be seen as a continuous dynamic model that is described by its state variables X, input variables U, and a state transition function that computes the next state given the current state and input variables i.e. Xt+1 = f(Xt, Ut). The vector of state variables X is organized according to the three compartments as follows: […] G(t) = blood glucose concentration (mg/dl)” [The predictive model of Plis takes the user’s blood glucose level at time t as a state variable input, and blood test results describing blood chemistry levels of glucose and the food element descriptor; (Hadad, Fig. 27, a smartphone GUI warning the user that consuming Mac and Cheese (corresponds to claimed “food element descriptor”) tends to lower the user's blood glucose level; Fig. 34B GUI presenting various foods as "best meals" and "worst meals" in terms of their effect on the user's blood glucose level, along with general statements that "high fiber" balances the user's glucose levels, while "high fat" sends the user's glucose levels "out of range" [All of the GUI warnings are directed to the specific user’s responses to various foods. “Balanced” glucose levels correspond to a “non-hypoglycemic” effect label as taught by Plis above, while an “out of range” or “lowered” blood glucose label may represent a “hypoglycemic” event as taught by Plis.]) 

Claim 11 recites similar limitations as claim 1 and is rejected under the same rationale as applied to claim 1 above.

Regarding claim 2, the combination of references as applied to claim 1 above teaches [t]he system of claim 1.  Further, Hadad discloses wherein the processor is further configured to receive, by the processor from an image capture device, (¶ [0034] “The tangible computer readable medium can store instructions that, when executed by one or more processors, causes one or more processors to perform a computer…”) a wireless transmission from the user client device containing a picture of a food element. (Hadad, ¶ [0068] "the food analysis system 210 can also be configured to connect to a user's mobile device 320 and collect food-related images taken or saved by the user")

Claim 12 recites similar limitations as claim 2 and is rejected under the same rationale as applied to claim 2 above.

Regarding claim 3, the combination of references as applied to claim 1 above teaches [t]he system of claim 1.  Further, Hadad discloses wherein the processor is further configured to receive, by the processor from an image capture device, a wireless transmission from the user client device containing a picture of a uniform code commission barcode. (Hadad, ¶ [0068] "the food analysis system 210 can also be configured to connect to a user's mobile device 320 and collect food-related images taken or saved by the user"; Hadad, Fig. 12A and ¶ [0237] a picture of a lemon cheesecake package, including a barcode; Hadad, ¶ [0147] packaged foods may include foods that have a barcode, e.g. a Chocolate Clif bar with a specific universal product code (UPC)) [Note that the UPC code is one of the barcode formats defined by the Uniform Code Commission]

Claim 13 recites similar limitations as claim 3 and is rejected under the same rationale as applied to claim 3 above.

Regarding claim 5, the combination of references as applied to claim 1 above teaches [t]he system of claim 1. 
Further, Segal teaches wherein the machine-learning model further comprises executing a supervised machine-learning algorithm. (Segal, ¶ [0180] "In some embodiments of the invention the machine learning procedure comprises, or is, a supervised learning procedure."; Ibid., "…in supervised learning, there is a desired response, which is used by the system to guide the learning.")

Claim 15 recites similar limitations as claim 5 and is rejected under the same rationale as applied to claim 5 above.

Regarding claim 6, the combination of references as applied to claim 1 above teaches [t]he system of claim 1. Further, Segal teaches wherein the machine-learning model further comprises executing an unsupervised machine-learning algorithm (Segal, ¶ [0181] "In some embodiments of the invention the machine learning procedure comprises, or is, an unsupervised learning procedure."; Ibid., "…in unsupervised learning there are typically no goal functions."; Ibid. "One form of unsupervised learning according to some embodiments of the present invention is unsupervised clustering in which the data objects are not class labeled a priori.")
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to apply the unsupervised machine learning method of Segal to the machine learning of Hadad, the motivation being that there are a variety of supervised and unsupervised machine learning methods suitable for use in a system for predicting the physiological effects on a user from consuming a particular food, as listed by Segal at ¶ [0182]

Claim 16 recites similar limitations as claim 6 and is rejected under the same rationale as applied to claim 6 above.

Regarding claim 7, the combination of references as applied to claim 1 above teaches [t]he system of claim 1. 
Further, Segal teaches wherein the machine-learning model further comprises executing a lazy-learning algorithm. (Segal, ¶ [0204-06] “Instance-based algorithms generate a new model for each instance, instead of basing predictions on trees or networks generated (once) from a training set.  Instance-based algorithms build a model from a set of records similar to those being tested, and the similarity can be evaluated, for example, through a nearest-neighbor method”).  [Note that "instance-based" algorithms are "lazy learning" processes as described in ¶ [0067] of the instant specification, in that the learning model is being trained on "live" input data, as opposed to undergoing a discrete "training" phase after which the learned relationships are fixed prior to analyzing live input data.]

Claim 17 recites similar limitations as claim 7 and is rejected under the same rationale as applied to claim 7 above.

Regarding claim 9, the combination of references as applied to claim 1 above teaches [t]he system of claim 1. Further, Segal teaches wherein the classification algorithm further comprises a Naive-Bayes classification algorithm (Segal, ¶ [0204-06] Instance-based algorithms generate a new model for each instance, instead of basing predictions on trees or networks generated (once) from a training set.  Instance-based algorithms build a model from a set of records similar to those being tested, and the similarity can be evaluated, for example, through a nearest-neighbor method, and "the final model may be built using several different algorithms, such as the naive Bayes”)

Claim 19 recites similar limitations as claim 9 and is rejected under the same rationale as applied to claim 9 above.

Regarding claim 10, the combination of references as applied to claim 1 above teaches [t]he system of claim 1. Further, Segal teaches wherein the classification algorithm further comprises a K-nearest neighbor algorithm (Segal, ¶ [0182] lists examples of suitable machine learning algorithms for the task, including k-nearest neighbor analysis)

Claim 20 recites similar limitations as claim 10 and is rejected under the same rationale as applied to claim 10 above.

Regarding claim 21, the combination of references as applied to claim 1 above teaches [t]he method of claim 1.  Further, Hadad discloses wherein the processor is further configured to display, by the processor on the graphical user interface for the specific user, at least a previous user behavior, wherein the at least a previous user behavior comprises: a previous food element descriptor that had been received from the user; and a constitutional effect label for the previous food element descriptor. (Hadad, Figs. 40A and 40B, ¶ [0311] “FIGS. 40A and 40B illustrate exemplary windows of a GUI-based software interface showing the report on the user's data. […] The report can include assessment of one or more meals [corresponds to claimed “previous food element descriptor”] based on how the user's glucose level responded to one or more meals. The assessment can utilize a rating system (e.g., "A" for a balanced glucose response, "F" for a poor glucose response, etc.) [corresponds to claimed “constitutional effect label for the previous food element descriptor”]. The report can also show recommendations generated by the insights and recommendation engine 230. The recommendation can compare two food items consumed by the user and suggest if one of the two food items is a healthier option than the other of the two food items based on the user's physiological responses.”)
Claim 22 recites similar limitations as claim 21 and is rejected under the same rationale as applied to claim 21 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VAN C MANG whose telephone number is (571)270-7598. The examiner can normally be reached Mon - Fri 8:00-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann Lo can be reached on 5712729767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VAN C MANG/Examiner, Art Unit 2126